IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tracy Houston,                                :
                          Petitioner          :
                                              :
      v.                                      :
                                              :
Workers' Compensation Appeal Board            :
(Raymour & Flanigan),                         :
                       Respondent             :   No. 2249 C.D. 2014


                                       ORDER


             NOW, September 2, 2015, having considered respondent’s application for

reconsideration, the application is denied.




                                              DAN PELLEGRINI,
                                              President Judge